                   Case 20-10343-LSS          Doc 3931     Filed 05/13/21   Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:
                                                         Chapter 11
    BOY SCOUTS OF AMERICA AND
    DELAWARE BSA, LLC 1                                  Case No. 20-10343 (LSS)

                            Debtors.

                     MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission
pro hac vice of Lloyd A. Gura of Mound Cotton Wollan & Greengrass LLP to represent Indian
Harbor Insurance Company, on behalf of itself and as successor in interest to Catlin Specialty
Insurance Company.

Dated: May 11, 2021                          SMITH, KATZENSTEIN & JENKINS LLP

                                                /s/ Kathleen M. Miller
                                                 Kathleen M. Miller (No. 2898)
                                                 1000 West Street, Suite 1501
                                                 Wilmington, DE 19801
                                                 Telephone: (302) 652-8400
                                                 Email: KMM@skjlaw.com

                                    ORDER GRANTING MOTION

             IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




                                                               LAURIE SELBER SILVERSTEIN
                     Dated: May 13th, 2021
                                                               UNITED STATES BANKRUPTCY JUDGE
                     Wilmington, Delaware




1
  The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal
tax identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC
(4311). The Debtors’ mailing address is 1325 W. Walnut Hill Lane, Irving, TX 75038.

                                                     1
             Case 20-10343-LSS          Doc 3931     Filed 05/13/21     Page 2 of 2




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing, and in good standing as a member of the Bar of the State of New York, and
submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the
preparation or course of this action. I also certify that I am generally familiar with this Court’s
Local Rules and with the Revised Standing Order for District Court Fund, effective 8/30/16. I
further certify that the annual fee of $25.00 has been paid to the Clerk of Court for the District
Court.


Date: May 11, 2021                    Signed: /s/ Lloyd A. Gura
                                             Lloyd A. Gura
                                             Mound Cotton Wollan & Greengrass LLP
                                             One New York Plaza 44th Floor
                                             New York, NY 10004
                                             Tel: (212) 804-4282
                                             Email: lgura@moundcotton.com




                                                 2
